Name: Commission Regulation (EC) No 616/98 of 18 March 1998 providing for the grant of private storage aid fixed in advance for carcases and half-carcases of lamb in Ireland and the United Kingdom
 Type: Regulation
 Subject Matter: animal product;  agricultural policy;  Europe;  distributive trades
 Date Published: nan

 Avis juridique important|31998R0616Commission Regulation (EC) No 616/98 of 18 March 1998 providing for the grant of private storage aid fixed in advance for carcases and half-carcases of lamb in Ireland and the United Kingdom Official Journal L 082 , 19/03/1998 P. 0023 - 0024COMMISSION REGULATION (EC) No 616/98 of 18 March 1998 providing for the grant of private storage aid fixed in advance for carcases and half-carcases of lamb in Ireland and the United KingdomTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organisation of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EC) No 1589/96 (2), and in particular Article 7(1) thereof,Whereas Commission Regulation (EEC) No 3446/90 of 27 November 1990 laying down detailed rules for granting private storage aid for sheepmeat and goatmeat (3), as last amended by Regulation (EC) No 3533/93 (4), lays down in particular detailed rules where the amount of aid is fixed at a flat rate in advance;Whereas Commission Regulation (EEC) No 3447/90 of 28 November 1990 on special conditions for the granting of private storage aid for sheepmeat and goatmeat (5), as last amended by Regulation (EC) No 40/96 (6), lays down in particular the minimum quantities per contract;Whereas the application of Article 7(1) of Regulation (EEC) No 3013/89 may result in a decision to grant private storage aid; whereas that Article provides for the application of these measures on the basis of the situation of each quotation zone; whereas, in view of the particularly difficult market situation in Ireland and the United Kingdom due to a surplus on the market of lambs over six months of age, it has been judged opportune to initiate such a procedure in these Member States for one type of product corresponding to carcases derived from animals born before 1 October 1997; whereas it is therefore necessary, for that reason, to derogate from the provisions of Article 2(2) and accordingly of Article 3(3)(a) of Regulation (EEC) No 3446/90;Whereas it is necessary that the placing in storage be carried out as quickly as possible in order to relieve the market before the arrival of lambs born on 1 October 1997 or thereafter; whereas it is therefore necessary, for that reason, to derogate from the provisions of Article 4(1) and accordingly of Article 3(4)(a) of Regulation (EEC) No 3446/90;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goat Meat,HAS ADOPTED THIS REGULATION:Article 1 1. Subject to the provisions of Regulation (EEC) No 3447/90, applications may be submitted in Ireland and the United Kingdom between 19 and 25 March 1998 for aid for the private storage of carcases and half carcases of lamb within the limits of 3 000 tonnes. Applications submitted on or after the day following that on which the total quantity applied for exceeds 3 000 tonnes shall not be accepted. Quantities in respect of which applications are lodged on the day the overall limit is exceeded shall be reduced proportionally.2. The level of aid for the minimum storage period of three months shall be ECU 1 400 per tonne. The actual storage period shall be chosen by the storer. This period may extend from a minimum of three months to a maximum of five months. If the storage period is greater than three months the aid shall be increased on a daily basis by ECU 1,45 per tonne per day.Article 2 By derogation from the provisions of Article 2(2), Article 3(3)(a) and 3(4)(a) and Article 4(1) of Regulation (EEC) No 3446/90:- private storage aid may be granted only for carcases of young ovines born before 1 October 1997 and cuts thereof, produced in accordance with Article 3(1)(A)(a) to (e) of Council Directive 64/433/EEC (7), of sound and fair merchantable quality coming from animals raised in the Community for at least the previous two months and slaughtered not more than 10 days before the date on which the products are placed in storage as referred to in Article 4(3) of Regulation (EEC) No 3446/90,- the declaration and the obligations provided for in Article 3 of Regulation (EEC) No 3446/90 are referring to the abovementioned product,- the placing in storage must be completed not later than 10 days after the date of conclusion of the contract.Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 March 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 289, 7. 10. 1989, p. 1.(2) OJ L 206, 30. 7. 1996, p. 25.(3) OJ L 333, 30. 11. 1990, p. 39.(4) OJ L 321, 23. 12. 1993, p. 9.(5) OJ L 333, 30. 11. 1990, p. 46.(6) OJ L 10, 13. 1. 1996, p. 6.(7) OJ 121, 29. 7. 1964, p. 2012/64.